                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                            MISSOULA DIVISION


JOHN MEYER,                                    Case No. CV-18-173-M-DLC

                     Plaintiff,               JUDGMENT IN A CIVIL CASE

  vs.

UNITEDHEALTHCARE
INSURANCE COMPANY,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

     IT IS ORDERED AND ADJUDGED that this case is DISMISSED
 WITHOUT PREJUDICE in accordance with the order issued on today's date.

        Dated this 30th day of July, 2019.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ A.S. Goodwin
                                  A.S. Goodwin, Deputy Clerk
